Title: To Alexander Hamilton from James Thompson, [22 June 1797]
From: Thompson, James
To: Hamilton, Alexander


[Bombay, June 22, 1797]
Dear Sir
Neither remoteness of Situation, nor lapse of time can efface from my Recollection the Obligations which I was under to you in the earlier part of my Life. That I have not before acknowledged them you are freely at liberty to attribute to any Cause—but want of Gratitude—for whatever may be my Vices Ingratitude cannot be included in the Catalogue. You may believe me when I assure you that wherever I have been Situated or whatever had been my prospects I have uniformly entertained the same grateful Sense of your liberality.
No Occurrence in life could afford me a more sensible pleasure than that of having it in my power to make you a suitable Return. This however I can never expect, as the most I can hope for is to have an opportunity of Reimbursing you such pecuniary Advances as you have made or ought to have received on my Account. To effect this Object I have anxiously looked for an opportunity from this side of India, but without Success; there being little intercourse with America direct from hence and the Communication via China has been by the diabolical Treaty of Commerce put an end to, and the ignorance of your Correspondent in England has prevented me from availing myself of that Channel.
I have embraced the present opportunity of Addressing you, as I am led to hope the Ship may again return to Bombay; but even if she should not, you will particularly oblige me by informing me of the Amount which I am in your Debt—Upon the Receipt of which I will find means of making an adequate Remittance. It matters not to what part of India the Ship is bound by which you write. If the Captain sends the letter to the Post Office, it will come safe to hand if address’d to me in Bombay.
I am   Sir   with profound Respect   Your most Obedt. Humble Servant
James Thompson
Bombay22d. June 1797.
Alexander Hamilton Esqr:
 